DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8, 10, 14-24 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a semiconductor device comprising: an integrated circuit die; an interconnect structure, the integrated circuit die being coupled to the interconnect structure, the interconnect structure comprising: a first insulating layer; a second insulating layer, the first insulating layer being interposed between the second insulating layer and the integrated circuit die; a first conductive feature extending through the first insulating layer, the first conductive feature having a first width at a first surface of the first insulating layer and a second width at a second surface of the first insulating layer, wherein the second width of the first conductive feature is less than the first width of the first conductive feature, the first surface of the first insulating layer being closer to the integrated circuit die than the second surface of the first insulating layer, the first conductive feature extending over the first surface of first insulating layer; and a second conductive feature extending through the second insulating layer, the second conductive feature having a first width at a first surface of the second insulating layer and a second width at a second surface of the second insulating layer, wherein the second width of the second conductive feature is less than the first width of the second conductive feature, the first surface of the second insulating layer being closer to the integrated circuit die than the second surface of the second insulating layer, the first insulating layer comprising a single insulating layer and a conductive pillar attached directly to the second conductive feature, wherein the entirety of a top surface of the conductive pillar is in physical contact with a bottom surface of the second conductive feature (See US 2006/0121719 A1 (Nakamura) Fig. 8 and previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the first insulating layer extends along sidewalls of the first conductive feature and extends along a sidewall of the second conductive feature
The prior art teaches a semiconductor device comprising: an interconnect structure, the interconnect structure having a first surface and a second surface opposite the first surface, the first surface being planar, the first surface of the interconnect structure comprising a surface of a first insulating layer and a surface of a first via extending through the first insulating layer, the first via having continuously tapered sidewalls such that a width of the first via at the first surface of the interconnect structure is less than a width of the first via at a first surface of the first insulating layer; a conductive pillar directly on the first via at the first surface of the interconnect structure solder on the conductive pillar, the solder extending along sidewalls of the conductive pillar, wherein the solder extends to the first surface of the interconnect structure; and an integrated circuit die mounted on the second surface of the interconnect structure (see previous office action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein a width of the conductive pillar is equal to the width of the first via at the first surface of the interconnect structure
The prior art teaches a semiconductor device comprising: a first insulating layer having a first via; a conductive pillar directly coupled to the first via, a width of the first via increasing as the first via extends away from the conductive pillar, wherein a slope of sidewalls of the first via are different than sidewalls of the conductive pillar; a second insulating layer directly contacting the first insulating layer, the second insulating layer having a second via, the second via directly contacting the first via, a width of the second via increasing as the second via extends away from the first insulating layer, a third insulating layer over the second insulating layer, wherein the second insulating layer is interposed between the third insulating layer and the first insulating layer; conductive interconnects along a surface of the third insulating layer; and an integrated circuit die bonded to the conductive interconnects (see previous office action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein a bottommost surface of the second via is lower than a topmost surface of the first via.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812